Title: From John Adams to W. K. Cole, 15 May 1798
From: Adams, John
To: Cole, W. K.


To the Inhabitants of New Germantown, in Tewksbury Township in the County of Hunterdon in the State of New Jersey.Gentlemen
post 15 May 1798

I thank you for this Address, as your Attachment to the Constitution is, and ought to be, a cogent motive to preserve it. It gives to the rich no Priviledges but their Property, and if it took away that, it would not only covet and Steal but deprive the honest and industrious, of the Reward of their Exertions. The fruits of their Labour cannot be preserved to the poor but by Laws, which Secure to the rich, that which is their own.
The remoteness of your situation gives an additional Value to the warmth of your Expressions of Friendship to me, and may remove all suspicions of Flattery or Dissimulation.
The Cause of France, may, as I hope, once again hereafter become the pleasing subject of American Contemplation. But it cannot be untill she shall return to the Maxims of Equity and Humanity in her foreign Relations, and acquires shews a well prised Government at home and shall shew that her Constitution and Administration are well poised at home. A high Rank among the Nations she will always maintain, when she hearkens to reason and practices Justice. At present she is in danger of arming a vindictive World against her.
John Adams